DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 02/23/2022 are acknowledged and have been carefully considered. 
	Regarding the drawings objections, Applicant’s remarks have been considered but are not persuasive. Accordingly, the objections to the drawings are maintained. Applicant’s arguments regarding the drawings objections are addressed below in the Drawings section of the Office Action. In addition, the drawings are objected to for additional informalities. 	
	Regarding the rejections under 35 U.S.C. 112(b), Applicant’s amendment of claim 14 is acknowledged. Accordingly, the 35 U.S.C. 112(b) rejection of claim 14 is withdrawn. 

Status of Claims
	Claims 1-24 were previously pending in the application, with claims 1-13 and 20-24 having previously been withdrawn as being drawn to a nonelected Group of Invention. 
	As of the claims filed on 02/23/2022, claims 14 and 16-17 are amended, no claims are canceled, and no claims are newly added. In addition, withdrawn claim 2 is amended. 
	Accordingly, claims 14-19 are under examination. 



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 'connecting butt joint portion' must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding the drawings objections, Applicant submits that paragraphs [0103] and [0109] of the specification recites that the connecting butt joint portion has a first connecting portion 61 and a second connecting portion 62, and thus the first connecting portion 61 and the second connecting portion 62 constitute the connecting butt joint portion, which is shown in Figs. 6-8. 
In response, Examiner respectfully submits that paragraphs [0103] and [0109], or even any paragraphs therebetween, make no mention of the “connecting butt joint portion.” For this reason alone, these arguments are not persuasive. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the connections between the various components of the invention as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention, such as the connections between the various components of the invention, should be shown in the drawing. MPEP § 608.02(d). 
Examiner respectfully submits that threaded engagement between the plug portion and the connecting butt joint portion, among many others, is an example of a connection between components that is not shown in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (CN 107080604 A, hereinafter “Ji”) in view of Bai (CN 208481369 U, hereinafter “Bai”), further in view of Le (DE 3525948 A1, hereinafter “Le”). 

Regarding claim 14, Ji discloses an invention that relates to the medical equipment manufacturing technology field, in particular to a quick-acting joint assembly, delivery system, and method for its application, and further discloses: 
a connecting butt joint portion ("joint female base 222" Ji: Fig. 2);
a sheath assembly ("quick-acting joint assembly 2" Ji), including: 
a plug portion ("male connector 23" Ji, which includes “sub-joint 20”); and 
a sheath portion ("outer sheath pipe 10" Ji), 
wherein one end of the plug portion ("adapter 21" Ji; [The 'one end of the plug portion' is the distal end of the sub-joint 20, and is represented by adapter 21.]) is used for detachably and fixedly connecting ("male connector 23 can be detachably connected to the female connector 22" Ji, Pg. 9, Fig. 2) with a connecting butt joint portion ([The connecting butt joint portion is represented by joint female base 222, which is part of female connector 22.]); 
a sheath connecting portion of the plug portion ("external thread 200" Ji) is fixedly connected to one end of the sheath portion ([As shown in Fig. 2, the external thread 200 (representing the sheath connecting portion) of the plug portion (sub-joint 20) is fixedly connected to one end of the outer sheath pipe 10 (representing the sheath portion).]); and
an inside of the plug portion communicates with an inside of the sheath portion to receive the device ("sheath tube is sleeved with the inner tube assembly 12, the inner pipe assembly is used for loading a medical appliance" Ji: Fig. 1), 
wherein the plug portion and the sheath portion of the sheath assembly are connected to each other ([As shown in Fig. 2, the external thread 200 (representing the sheath connecting portion) of the plug portion (sub-joint 20) is fixedly connected to one end of the outer sheath pipe 10 (representing the sheath portion of the sheath assembly).]); 
the connecting butt joint portion ([The connecting butt joint portion is represented by joint female base 222, which is part of female connector 22.]) is detachably and fixedly connected ("male connector 23 can be detachably connected to the female connector 22" Ji, Pg. 9, Fig. 2) to the plug portion ("adapter 21" Ji; [The 'one end of the plug portion' is the distal end of the sub-joint 20, and is represented by adapter 21.]). 

Ji remains silent on: 
An ultrasonic probe, comprising:
a torque transmitting portion; 
an inside of the plug portion communicates with an inside of the sheath portion to receive the torque transmitting portion,
a fixed end of the torque transmitting portion is fixedly connected in the connecting butt joint portion, and a transducer end of the torque transmitting portion extends through the connecting butt joint portion and the plug portion to enter the sheath portion, 
wherein the plug portion comprises a recess, and an inner sidewall of the recess has a first threaded structure to realize the detachably-fixed connection with the connecting butt joint portion through threaded engagement, 
a bottom portion of the recess is provided with a first locking portion, an inside of the first locking portion communicates with an inside of the sheath portion, and the first threaded structure surrounds the first locking portion, 
the first locking portion is a truncated cone structure, and an outer sidewall of the first locking portion has a taper shape, such that the first locking portion is received inside the connecting butt joint portion and is fixedly connected to the connecting butt joint portion by taper self-locking.

However, in a similar invention in the same field of endeavor, Bai teaches a kind of ultrasonic endoscopic and its connecting mechanism for rotating, to fill the need of a probe to undergo 360 degrees of high speed rotation when carrying out ultrasonic scanning, and further teaches: 
An ultrasonic probe ("ultrasonic probe" Bai: Abstract), comprising:
a torque transmitting portion (“probe transmission shaft 12” Bai: Fig. 5); 
an inside of the plug portion (“probe connecting piece 10” Bai: Fig. 5) communicates with an inside of the sheath portion (“probe insertion section 31” Bai: Fig. 5) to receive ("connecting mechanism for rotating of ultrasonic endoscopic" Bai: claim 2) the torque transmitting portion (“probe transmission shaft 12” Bai: Fig. 5),
a fixed end (“clutch probe connecting pin 13” Bai: Fig. 5) of the torque transmitting portion is fixedly connected in the connecting butt joint portion ("clutch is drivingly connected end 22 cooperate with clutch probe connecting pin 13, are drivingly connected end 22 in the clutch and match with the installation of connecting pin 13 of clutch probe" Bai: Embodiment 1), and a transducer end of the torque transmitting portion extends through the connecting butt joint portion and the plug portion to enter the sheath portion ("ultrasonic probe include probe insertion section 31, it is described probe transmission shaft 12 pass through probe connecting piece 10 in conducting slip ring 11 with Probe insertion section 31" Bai: Fig. 5).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quick connector component disclosed by Ji, by including the ultrasonic endoscope and its connecting mechanism for rotating as taught by Bai. One of ordinary skill in the art would have been motivated to make this modification because the "accuracy rate of diagnosis is improved, [and it] effectively extends the service life of conducting slip ring and signal transmission connector" (Bai: Abstract).

	The combination of Ji and Bai is not being relied on for teaching: 
wherein the plug portion comprises a recess, and an inner sidewall of the recess has a first threaded structure to realize the detachably-fixed connection with the connecting butt joint portion through threaded engagement, 
a bottom portion of the recess is provided with a first locking portion, an inside of the first locking portion communicates with an inside of the sheath portion, and the first threaded structure surrounds the first locking portion, 
the first locking portion is a truncated cone structure, and an outer sidewall of the first locking portion has a taper shape, such that the first locking portion is received inside the connecting butt joint portion and is fixedly connected to the connecting butt joint portion by taper self-locking.

However, in a similar invention in the same field of endeavor, Le teaches a self-securing screw (Title) “which is constructed that it is able to prevent itself from loosening itself and secure against losing” (Le: pg. 1) and also includes a conical shoulder and a corresponding conical countersink (Le: pg. 4), and further teaches: 
wherein the plug portion ([The plug portion is represented by clamped part 2, which includes conical shoulder 12.]) comprises a recess ([Clamped part 2 comprises a recess in which the screw 3 is inserted. When the screw 3 and claimed part 1 are removed from Fig. 1, it can be seen that clamped part 2 contains a recess, with conical shoulder 8 protruding therefrom.]), and an inner sidewall of the recess has a first threaded structure (“threaded blind hole 4” Le: Fig. 1; [The threaded blind hole 4 is the threaded inner sidewall on either side of the recess. Upon insertion of the screw 3, the threaded blind hole 4 engages with threads 11 of the threaded insert 5.]) to realize the detachably-fixed connection with the connecting butt joint portion through threaded engagement (“two clamped parts ( 1 ) and ( 2 ) are connected to each other by a screw ( 3 ), screw ( 3 ) in the threaded blind hole ( 4 ) of the clamped part ( 2 ) via a Threaded insert ( 5 ) is screwed on” Le: pg. 3; [The connecting butt joint portion is represented by the combination of the screw 3 and the first clamped part 1.]), 
a bottom portion of the recess is provided with a first locking portion (“conical shoulder 8” Le: Fig. 1), an inside of the first locking portion communicates with an inside of the sheath portion (“a shaft ( 7 ) with a hexagonal profile and a conical shoulder ( 8 )” Le: pg. 3; [The shaft 7 communicates with conical shoulder 8 (representing the first locking portion), and continues through the conical shoulder 8.]), and the first threaded structure surrounds the first locking portion ([In Fig. 1, it is shown that the threaded blind hole 4 (representing the first threaded structure) is surrounding the conical shoulder 8 (representing the first locking portion).]), 
the first locking portion is a truncated cone structure ([The conical shoulder 8 in Fig. 1 is shown to be a truncated cone structure.]), and an outer sidewall of the first locking portion has a taper shape (“taper connection between the cone approach ( 8 ) and conical countersink ( 12 )” Le: pg. 4), such that the first locking portion is received inside the connecting butt joint portion and is fixedly connected to the connecting butt joint portion by taper self-locking ("the self-locking or gluing of the taper connection between the cone approach ( 8 ) and conical countersink ( 12 )" Le: pg. 4).

    PNG
    media_image1.png
    540
    451
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quick connector component disclosed by Ji, by including the self-securing screw as taught by Le. One of ordinary skill in the art would have been motivated to make this modification because the self-securing screw is "constructed that it is able to prevent itself from loosening itself and secure against losing" (Le: pg. 1) and has "considerably higher re fatigue strength values under dynamic loads than comparable conventional screws" (Le: pg. 2). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Bai and Le as applied to claim 14 above, and further in view of Yang et al. (US 2018/0055343 A1, hereinafter "Yang").

Regarding claim 15, the combination of Ji, Bai, and Le discloses: 
The ultrasonic probe of claim 14, as described above. 
	Bai further discloses: 
wherein the connecting butt joint portion ([The connecting butt joint portion is represented by the driving device 20.]) has a first connecting portion ([The first connecting portion is represented by the clutch drive connection end 22, which is the circular opening shown in Fig. 4.]), and the first connecting portion has a second inner diameter ([Since the clutch drive connection end is a circular opening as shown in Fig. 4, this feature has an inner diameter, which represents the second inner diameter.]);
the second inner diameter is used for receiving the torque transmitting portion ([Fig. 5 shows the second inner diameter of the clutch drive connection end 22 receiving the probe transmission shaft 12.]), and the second inner diameter is larger than an outer diameter of the torque transmitting portion ([The second inner diameter is certainly larger than an outer diameter of the probe transmission shaft 12, as Fig. 5 shows that the probe transmission shaft 12 has been inserted into and fits inside of the second inner diameter of the circular opening.]).

    PNG
    media_image2.png
    312
    275
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    279
    607
    media_image3.png
    Greyscale

The combination of Ji, Bai, and Le are not being relied upon for explicitly teaching: 
the second inner diameter is greater than or equal to 0.5 mm. 

However, in a similar invention in the same field of endeavor, Yang teaches an ultrasonic endoscopy system including a coaxially configured optical and electromagnetic rotary waveguide assembly (Title), where the "medical tomographic endoscopic apparatus that has a long and slender probe shape, like the current endoscopic ultrasound (EUS) probes utilized in clinics, wherein the endoscopic apparatus is inserted into the object to be examined and provides a tomographic image of the interior thereof" (Yang: [0002]), and further teaches: 
the second inner diameter is greater than or equal to 0.5 mm ("mechanical scanning mechanism is mostly applied to ultra-small endoscopic instruments with probe diameters ranging from ~1 mm to ~3 mm, such as IVUS catheter probes manufactured for introduction into blood vessels or EUS mini-probes manufactured to be inserted into the instrument channels or the accessory channels of a video endoscope" Yang: [0012]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quick connector component disclosed by Ji, by including the ultrasonic endoscopy system as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification because “[Due] to the aforementioned problems with an array transducer, in the current EUS technology utilized in clinics, the electronic scanning mechanism is mostly adopted to such EUS devices that are manufactured for the diagnosis of digestive diseases, for which high-level miniaturization is unnecessary” (Yang: [0011]). Furthermore, Yang discloses that the scanning mechanism is “mostly applied to ultra-small endoscopic instruments with probe diameters ranging from ~1 mm to ~3 mm,” further implying that the these instruments are already considered to be “ultra-small” when having a minimum diameter of 1mm. It would have been obvious to one of ordinary skill in the art to have the diameter of any component features to be greater than 0.5mm, as anything less than 3mm is already considered as being “ultra-small.” 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Bai, Le, and Yang as applied to claim 15 above, and further in view of Sakamoto et al. (JP 3409655 B2, hereinafter "Sakamoto").

Regarding claim 16, the combination of Ji, Bai, Le, and Yang discloses: 
The ultrasonic probe of claim 15, as described above. 
	Ji further discloses: 
wherein the connecting butt joint portion further has a second connecting portion ([The second connecting portion is represented by the dynamic boss 223 as shown in Fig. 6.]), and the second connecting portion is coaxially connected to the first connecting portion [Fig. 6 further shows the second connecting portion (represented by dynamic boss 223) is coaxially connected to the first connecting portion (represented by joint female base 222).];
a portion of an outer surface of the second connecting portion has a second threaded structure for locking with the first threaded structure of the plug portion through threaded engagement ("male connector 23 of the ribbing 1st is set on the outer wall of the boss 211, the female connector 22 with the male connector 23 of the combination of the 1st end is connected with the mating end, the mating end of the dynamic boss arranged on the inner wall, the dynamic boss 223 and the limit boss 211 engaged" Ji: Figs. 6-7; “ribbing on the outer wall of the 2nd is provided with an external screw thread, said engaging member is matched with the external screw thread” Ji).
The combination of Ji, Bai, and Yang is not being relied upon for explicitly teaching: 
the second connecting portion is coaxially connected to the first connecting portion in a detachably fixed connection manner.
However, in a similar invention in the same field of endeavor, Sakamoto teaches an endoscopically inserted ultrasonic diagnostic apparatus which is inserted into a body cavity (Sakamoto: Background) and is capable of a rotating operation, and further teaches: 
the second connecting portion is coaxially connected to the first connecting portion in a detachably fixed connection manner (“rotation transmitting part of the connector and the electrode of the signal cable are detachably connectable to the rotary shaft of the ultrasonic operating part and the rotary side electrode of the rotary connector respectively” Sakamoto; “configuration may be adopted in which a connection adapter is connected to the ultrasonic operation unit and the ultrasonic probe is detachably connected to this connection adapter” Sakamoto).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quick connector component disclosed by Ji, by including the ultrasound diagnostic device inserted transendoscopically as taught by Sakamoto. One of ordinary skill in the art would have been motivated to make this modification because “since the ultrasonic probe is inserted into the body cavity, they are formed as separate members, It is generally configured to be detachably connected. For this purpose, the ultrasonic probe is provided with a connection connector that is detachably connected to the ultrasonic operation unit, and after the ultrasonic probe is inserted into the treatment instrument insertion channel of the endoscope, the connection connector is Connect to the sound wave operation part. In this way, since the connector does not need to be inserted into the treatment instrument insertion channel, its outer diameter dimension is not restricted by the treatment instrument insertion channel” (Sakamoto: [0008]).

Regarding claim 17, the combination of Ji, Bai, Le, Yang, and Sakamoto discloses: 
The ultrasonic probe of claim 16, as described above. 
	Ji further discloses: 
wherein the second connecting portion receives the first locking portion ("combination of the 1st end is connected with the mating end, the mating end of the dynamic boss arranged on the inner wall, the dynamic boss 223 and the limit boss 211 engaged" Ji) such that an inside of the connecting butt joint portion communicates with an inside of the sheath assembly ("inner tube assembly 12"), an inner sidewall of the second connecting portion ([The inner sidewall of the second connecting portion is represented by the dynamic boss 223 as shown in Fig. 6.]) being fitted to an outer sidewall of the first locking portion ([The outer sidewall of the first locking portion of the plug portion is represented by the "boss 211."]).

Regarding claim 18, the combination of Ji, Bai, Le, Yang, and Sakamoto discloses: 
The ultrasonic probe of claim 17, as described above. 
	The combination of Ji and Bai is not being relied on for teaching: 
wherein the inner sidewall of the second connecting portion has a taper to receive the first locking portion, and the second connecting portion is connected to the first locking portion by taper self-locking.
	However, in a similar invention in the same field of endeavor, Le teaches a self-securing screw (Title) “which is constructed that it is able to prevent itself from loosening itself and secure against losing” (Le: pg. 1) and also includes a conical shoulder and a corresponding conical countersink (Le: pg. 4), and further teaches: 
wherein the inner sidewall of the second connecting portion has a taper (“conical countersink 12” Le: Fig. 1) to receive the first locking portion (“conical countersink ( 12 ), which corresponds to the conical shoulder ( 8 )” Le: pg. 3; “conical countersink ( 12 ) with conical shoulder ( 8 ) is frictionally connected” Le: claim 1), and the second connecting portion is connected to the first locking portion by taper self-locking ("the self-locking or gluing of the taper connection between the cone approach ( 8 ) and conical countersink ( 12 )" Le: pg. 4).


    PNG
    media_image1.png
    540
    451
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quick connector component disclosed by Ji, by including the self-securing screw as taught by Le. One of ordinary skill in the art would have been motivated to make this modification because the self-securing screw is "constructed that it is able to prevent itself from loosening itself and secure against losing" (Le: pg. 1) and has "considerably higher re fatigue strength values under dynamic loads than comparable conventional screws" (Le: pg. 2). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Bai, Le, Yang, and Sakamoto as applied to claim 17 above, and further in view of Beckers et al. (US 2019/0192116 A1, hereinafter "Beckers").

Regarding claim 19, the combination of Ji, Bai, Le, Yang, and Sakamoto discloses: 
The ultrasonic probe of claim 17, as described above. 
The combination of Ji, Bai, Le, Yang, and Sakamoto is not being relied upon for teaching: 
wherein a Shore hardness of the first locking portion is less than that of the second connecting portion.
However, in a similar invention in the same field of endeavor, Beckers teaches an imaging device with ultrasound transducer array (Title), that discusses the advantages and disadvantages of using different levels of Shore hardness for the different components of the imaging device, and further teaches: 
wherein a Shore hardness of the first locking portion is less than that of the second connecting portion (“second layer having a greater Shore A hardness than the first layer” Beckers: [0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quick connector component disclosed by Ji, by including the imaging device with ultrasound transducer array as taught by Beckers. One of ordinary skill in the art would have been motivated to make this modification in order to “ensures that this first layer maintains its desired softness, which is desired to maximize the acoustic performance of the hydrocarbon elastomer, whilst the vulcanisation of the second layer, i.e. outer layer, of a further hydrocarbon elastomer of the acoustic window provides the desired watertight characteristic of the acoustic window and the consequential hardening of this second layer further provides improved protection of the ultrasound transducer array against accidental damage, e.g. scratching or the like” (Beckers: [0012]). 

Response to Arguments
Applicant provides the following arguments: 
	Applicant submits that currently, amended claim 14 at least recites the feature of “the plug portion comprises a recess, and an inner sidewall of the recess has a first threaded structure... a bottom portion of the recess is provided with a first locking portion...the first locking portion is a truncated cone structure, and an outer sidewall of the first locking portion has a taper shape”. 
	Applicant submits that in the claimed invention, the plug portion has a recess, the first locking portion is provided at the bottom portion of the recess, the first locking portion is a truncated cone structure, and the outer sidewall of the first locking portion has a taper shape. 
	Applicant submits that based on figures 2-4 of Ji, the male connector 23 (interpreted as the claimed plug portion) does not have recess structure as the claimed recess. Applicant submits that the boss 211 (interpreted as the claimed first locking portion) extends from outer periphery (outer wall) of adapter 21, instead of being disposed at bottom portion of the recess, and further submits that the boss 211 of Ji is not a truncated cone structure, and does not have taper shape. Applicant submits that therefore, Ji does not disclose the feature of “the plug portion comprises a recess...a bottom portion of the recess is provided with a first locking portion...the first threaded structure surrounds the first locking portion…the first locking portion is a truncated cone structure, and an outer sidewall of the first locking portion has a taper shape, such that the first locking portion is received inside the connecting butt joint portion and is fixedly connected to the connecting butt joint portion by taper self-locking” recited in amended claim 14. 
	Applicant further submits that matching with convex 210’ of Ji is not reasonable to be interpreted as the claimed taper self-locking, and submits that in Ji, the convex 210’ is disposed inside the adapted 21 and is merely a protrusion structure, which is not analogous to the claimed taper shape of the truncated cone structure of the first locking portion. Applicant submits that therefore, Ji does not teach the claimed taper self-locking.  

	In response, Examiner respectfully submits that the amendments to claim 14 are acknowledged and have been carefully considered. Examiner respectfully submits that Applicant’s arguments, see pages 11-12 of the remarks filed 02/23/2022, with respect to the rejection of amended claim 14 under 35 U.S.C. 103 over Ji in view of Bai have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in light of the amendments to independent claim 14, a new ground(s) of rejection is made under 35 U.S.C. 103 over Ji in view of Bai, further in view of Le. 
Regarding the newly added limitations of amended independent claim 14, Le teaches a self-securing screw (Title) “which is constructed that it is able to prevent itself from loosening itself and secure against losing” (Le: pg. 1) and also includes a conical shoulder and a corresponding conical countersink (Le: pg. 4), and further teaches: 
wherein the plug portion ([The plug portion is represented by clamped part 2, which includes conical shoulder 12.]) comprises a recess ([Clamped part 2 comprises a recess in which the screw 3 is inserted. When the screw 3 and claimed part 1 are removed from Fig. 1, it can be seen that clamped part 2 contains a recess, with conical shoulder 8 protruding therefrom.]), and an inner sidewall of the recess has a first threaded structure (“threaded blind hole 4” Le: Fig. 1; [The threaded blind hole 4 is the threaded inner sidewall on either side of the recess. Upon insertion of the screw 3, the threaded blind hole 4 engages with threads 11 of the threaded insert 5.]) to realize the detachably-fixed connection with the connecting butt joint portion through threaded engagement (“two clamped parts ( 1 ) and ( 2 ) are connected to each other by a screw ( 3 ), screw ( 3 ) in the threaded blind hole ( 4 ) of the clamped part ( 2 ) via a Threaded insert ( 5 ) is screwed on” Le: pg. 3; [The connecting butt joint portion is represented by the combination of the screw 3 and the first clamped part 1.]), 
a bottom portion of the recess is provided with a first locking portion (“conical shoulder 8” Le: Fig. 1), an inside of the first locking portion communicates with an inside of the sheath portion (“a shaft ( 7 ) with a hexagonal profile and a conical shoulder ( 8 )” Le: pg. 3; [The shaft 7 communicates with conical shoulder 8 (representing the first locking portion), and continues through the conical shoulder 8.]), and the first threaded structure surrounds the first locking portion ([In Fig. 1, it is shown that the threaded blind hole 4 (representing the first threaded structure) is surrounding the conical shoulder 8 (representing the first locking portion).]), 
the first locking portion is a truncated cone structure ([The conical shoulder 8 in Fig. 1 is shown to be a truncated cone structure.]), and an outer sidewall of the first locking portion has a taper shape (“taper connection between the cone approach ( 8 ) and conical countersink ( 12 )” Le: pg. 4), such that the first locking portion is received inside the connecting butt joint portion and is fixedly connected to the connecting butt joint portion by taper self-locking ("the self-locking or gluing of the taper connection between the cone approach ( 8 ) and conical countersink ( 12 )" Le: pg. 4).
	Accordingly, based on the above, Examiner respectfully submits that Le has been identified as a prior art reference that teaches the newly added features of amended independent claim 14. 
	Regarding the argument that the convex engaging member 210’ is not reasonable to be interpreted as the claimed taper self-locking, Examiner respectfully submits that the convexly-shaped engaging member is in fact in the shape of a taper, and can reasonably be used to represent the claimed taper shape of the truncated cone structure. However, in light of the amendments to independent claim 14, an additional prior art reference has been cited that provides a teaching of the taper self-locking feature. Regarding this taper self-locking feature, Le teaches "the self-locking or gluing of the taper connection between the cone approach ( 8 ) and conical countersink ( 12 )" (Le: pg. 4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793